Case 2:19-cv-00088-JLS-AFM Document 16 Filed 05/03/19 Page 1 of 3 Page ID #:64



   1 Eric Honig (CSBN 140765)
     LAW OFFICE OF ERIC HONIG
   2 A Professional Law Corporation
     P.O. Box 10327
   3 Marina del Rey, CA 90295
     erichonig@aol.com
   4 Telephone: (310) 699-8051
     Fax: (310) 943-2220
   5
     Attorney for Claimant
   6 Nicholas Beugg
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10                                SOUTHERN DIVISION
  11
       UNITED STATES OF AMERICA,        )         No. 2:19-CV-0088-JLS (AFMx)
  12                                    )
                        Plaintiff,      )
  13                                    )         VERIFIED CLAIM OF NICHOLAS
             vs.                        )         BEUGG
  14                                    )
       $599,600.00 IN U.S. CURRENCY,    )
  15                                    )
                        Defendants,     )
  16                                    )
                                        )
  17                                    )
       NICHOLAS BEUGG,                  )
  18                                    )
                        Claimant.       )
  19   ________________________________ )
  20         Pursuant to Rule G(5)(a), Supplemental Rules for Certain Admiralty and
  21 Maritime Claims, claimant Nicholas Beugg hereby claims and demands restitution
  22 as the owner of the defendant $599,600.00 in U.S. currency, and hereby claims the
  23 right to defend this action.
  24 DATED:        May 3, 2019       Respectfully submitted,
  25                                 LAW OFFICE OF ERIC HONIG
  26
                                     /s/ Eric Honig
  27                                 ________________________________
                                     ERIC HONIG
  28                                 Attorney for Claimant Nicholas Beugg
Case 2:19-cv-00088-JLS-AFM Document 16 Filed 05/03/19 Page 2 of 3 Page ID #:65



   1                                  VERIFICATION
   2        I declare under penalty of perjury under the laws of the United States that the
   3 foregoing is true and correct.
   4
   5 DATED:          May 1 2019
                   ___________,                        _________________________
                                                   NICHOLAS BEUGG
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               2
Case 2:19-cv-00088-JLS-AFM Document 16 Filed 05/03/19 Page 3 of 3 Page ID #:66



   1                                 PROOF OF SERVICE
   2
       STATE OF CALIFORNIA   )
   3                         )                ss.
       COUNTY OF LOS ANGELES )
   4
            I am employed in the County of Los Angeles, State of California; I am over
   5 the age of 18 and not a party to the within action; my business address is P.O. Box
     10327, Marina del Rey, CA 90295.
   6
            On May 3, 2019, I served the foregoing document described as VERIFIED
   7 CLAIM OF NICHOLAS BEUGG on all interested parties in this action by placing
     a true copy thereof enclosed in a sealed envelope addressed as follows:
   8
     Brent Whittlesey
   9 Assistant United States Attorney
     Asset Forfeiture Section
  10 Federal Courthouse, 14th Floor
     312 N. Spring St.
  11 Los Angeles, CA 90012
  12   X I am "readily familiar" with the firm's practice of collection and processing
     correspondence for mailing. Under that practice it would be deposited with the
  13 United States Postal Service on that same day with postage thereon fully prepaid at
     Los Angeles, California in the ordinary course of business. I am aware that on
  14 motion of the party served, service is presumed invalid if postal cancellation date
     or postage meter date is more than one day after date of deposit for mailing in
  15 affidavit.
  16         Via Hand-Delivery.
  17         Via Federal Express/Express Mail.
  18         Via Fax.
  19    X    Via E-mail.
  20
             Executed on May 3, 2019, at Marina del Rey, California.
  21
            I declare under penalty of perjury under the laws of the State of California
  22 that the above is true and correct.
  23
                                       /s/ Eric Honig
  24                                   ______________________________
                                       ERIC HONIG
  25
  26
  27
  28

                                                    3
